DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 14: “output device coupled to”
“device” is the generic placeholder.
In the specification filed on 3/1/2017, the structure of the output device is found in paragraph 0039, and is defined as a display and a speaker.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3 & 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (U.S. Patent Application 2014/0309522 A1) and further in view of Govari (U.S. Patent Application 2002/0077553 A1).
Claim 1:  Fullteron teaches:
a marker [a tag] sized for introduction into a target tissue region [breast 90 in FIG. 62] within a patient’s body [tag 1040 has been implanted] (Para 0267), comprising:
one or more photosensitive diodes [light intermittently striking the diodes 1052] (Figure 65, Element 1052) to convert light received from a light source outside a patient’s body into electrical energy [may generate a voltage] (Para 0266);
an antenna [the wires 1044 provide an effective antenna for the tag] (Figure 65, Element 1044); and
a circuit (Figure 65, Element 1050) comprising 
a capacitor coupled to the one or more photosensitive diodes for storing the electrical energy [voltage source 1052 may include…a capacitor…arranged to deliver the desired voltage] (Para 0263)
Element 1052 refers to either a voltage source or a diode(s).  As the light diode is a voltage source and Fullerton discloses other voltage source such as EMF, RF, vibrational energy etc.  Use of the terms is exchangeable and not inconsistent with the understanding of the reference (Para 0265).  It is understood that Fullerton is disclosing a diode coupled to a capacitor.
the circuit (Figure 65, Element 1050) configured to close the switch [switch 1054] (Figure 65, Element 1054) when the electrical energy stored by the capacitor reaches a threshold voltage [capacitor…arranged to deliver the desired voltage to the switch 1054] (Para 0263) to deliver electrical energy to affect the antenna [the switch 1054 may…modulate signals reflected from the tag 1040 as the switch 1054 is opened and closed] (Para 0266),
The Examiner is interpreting a threshold voltage to be the desired voltage.  Additionally capacitor by nature are understood to act as an electrical storage.
whereupon the antenna transmits a radio frequency (RF) pulse [the wires 1044 inherently provide an effective RF antenna for the tag] (Figure 65, Element 1044)
Within the cited embodiment, Fullerton does not specifically disclose antenna transmitting radio frequency pulse.  Within other embodiments RF is disclosed (Para 0216).  However, it is understood, that as metal antennas are supplied with electric current, radio frequency waves are generated as understood within the laws of physics
Fullerton fails to teach transmitting using the electrical energy from the capacitor.
	However, Govari teaches:
wherein when the switch (Figure 6A, Element 112) is closed [activates switch] the capacitor (Figure 6A, Element 114) discharges to deliver electrical energy from the capacitor to the antenna (Figure 6A, Element 68) [Upon reaching a predetermined voltage threshold of approximately 1.2 V, the capacitor 114 powers the LED 100 and a logic circuit 91 through control unit 104] (Para 0057) [the digital signal is transmitted from the buffer 126 and resulting in a transmission of the digital signal from the antenna coil 68] (Para 0060)
Examiner’s Note:  The open/close nature of the switch 112 of Govari is relative.  However, it is understood that the switch opens/closes to allow the electrical energy that is delivered to charge the capacitor 114 to power the rest of device or is open/close to allow the electrical energy converted into a signal to be transmitted via the antenna 68.
whereupon the antenna (Figure 6A, Element 68) transmits using the electrical energy from the capacitor (Figure 6A, Element 114)
Examiner’s Note:  It is understood that the electrical energy from the capacitor that was used to power the device is converted into an electrical energy signal to be transmitted (Figure 6A) in order to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075).  The wireless nature and wireless charging of the implantable allows remote monitoring and thus able to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fullerton by applying the teaching of Govari to Fullerton, i.e. transmitting using electrical energy from the capacitor, as suggested by Govari in order to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075).  The wireless nature and wireless charging of the implantable allows remote monitoring and thus able to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075).
Claim 3:  Fullerton teaches:
wherein the one or more photosensitive diodes comprise multiple diodes arranged orthogonally relative to one another [multiple pairs of diodes 1052 may be connected in series, which may be arranged orthogonally to one another spatially within the package 1042] (Para 0262).
Claim 7:  Fullteron teaches:
a marker [a tag] sized for introduction into a target tissue region [breast 90 in FIG. 62] within a patient’s body [tag 1040 has been implanted] (Para 0267), comprising:
an energy converter  [light intermittently striking the diodes 1052] (Figure 65, Element 1052) for transforming light energy striking the marker into electrical energy  [may generate a voltage] (Para 0266);
a switch [switch 1054] (Figure 65, Element 1054);
an antenna coupled to the switch [the wires 1044 provide an effective antenna for the tag] (Figure 65, Element 1044); and
a storage circuit coupled to the energy converter for storing electrical energy generated by the energy converter until a predetermined threshold is achieved [voltage source 1052 may include…a capacitor…arranged to deliver the desired voltage] (Para 0263)
The Examiner is interpreting the storage circuit to be the other elements of the circuit in Figure 65 including the capacitor but not including the energy converter (aka the diode) and the switch. 
the storage circuit coupled to the switch for closing the switch when the predetermined threshold [capacitor…arranged to deliver the desired voltage to the switch 1054] (Para 0263) is achieved to deliver electrical energy to the antenna [the switch 1054 may…modulate signals reflected from the tag 1040 as the switch 1054 is opened and closed] (Para 0266), 
whereupon the antenna transmits a radio frequency (RF) signal [the wires 1044 provide an effective antenna for the tag] (Figure 65, Element 1044)
Within the cited embodiment, Fullerton does not specifically disclose antenna transmitting radio frequency pulse.  Within other embodiments RF is disclosed (Para 0216).  However, it is understood, that as metal antennas are supplied with electric current, radio frequency waves are generated as understood within the laws of physics.
Fullerton fails to teach transmitting using the electrical energy from the capacitor.
	However, Govari teaches:
wherein when the switch (Figure 6A, Element 112) is closed [activates switch] the storage circuit (Figure 6A, Element 114) discharges to deliver electrical energy from the storage circuit to the antenna (Figure 6A, Element 68) [Upon reaching a predetermined voltage threshold of approximately 1.2 V, the capacitor 114 powers the LED 100 and a logic circuit 91 through control unit 104] (Para 0057) [the digital signal is transmitted from the buffer 126 and resulting in a transmission of the digital signal from the antenna coil 68] (Para 0060)
Examiner’s Note:  The open/close nature of the switch 112 of Govari is relative.  However, it is understood that the switch opens/closes to allow the electrical energy that is delivered to charge the capacitor 114 to power the rest of device or is open/close to allow the electrical energy converted into a signal to be transmitted via the antenna 68.
whereupon the antenna (Figure 6A, Element 68) transmits using the electrical energy from the storage circuit (Figure 6A, Element 114)
Examiner’s Note:  It is understood that the electrical energy from the capacitor that was used to power the device is converted into an electrical energy signal to be transmitted (Figure 6A) in order to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075).  The wireless nature and wireless charging of the implantable allows remote monitoring and thus able to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fullerton by applying the teaching of Govari to Fullerton, i.e. transmitting using electrical energy from the capacitor, as suggested by Govari in order to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075).  The wireless nature and wireless charging of the implantable allows remote monitoring and thus able to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075).
Claim 8:  Fullerton teaches:
wherein the energy converter comprises one or more photosensitive diodes configured to convert light received from a light source outside the patient’s body [probe 1020 may be placed against a patient's skin, e.g., against the breast 90] to generate electrical energy [light intermittently striking the diodes 1052] (Figure 65, Element 1052 and Para 0267).
Claim 9:  Fullerton teaches:
wherein the one or more photosensitive diodes comprise multiple diodes arranged orthogonally relative to one another [multiple pairs of diodes 1052 may be connected in series, which may be arranged orthogonally to one another spatially within the package 1042] (Para 0262).

Claim(s) 2, 10, 14-19, 23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (U.S. Patent Application 2014/0309522 A1) and Govari (U.S. Patent Application 2002/0077553 A1) and further in view of King et al. (U.S. Patent Application 2017/0007352 A1).
Claim 2:  Fullerton teaches:
wherein the circuit is configured such that when the one or more photosensitive diodes are exposed to light [light intermittently striking the diodes 1052] (Figure 65, Element 1052), 
the capacitor repeatedly charges causing the switch to intermittently close and [the switch 1054 may…modulate signals reflected from the tag 1040 as the switch 1054 is opened and closed] (Para 0266)
a modulated signal would naturally require repeatedly charging
the antenna to transmit intermittent RF pulses [the wires 1044 provide an effective antenna for the tag] (Figure 65, Element 1044)
a time duration being proportional to a distance from the light source to the target tissue region within which the marker is introduced [Return signals 1034R may be reflected back to the receive antenna (not shown) in the probe 1020, which may then determine a spatial relationship between the tag 1040 and the distal end 1024 of the probe 1020, e.g., a distance] (Para 0270).
Fullerton fails to teach a frequency of the RF pulses being proportional to a distance from the light source to the target tissue region within which the marker is introduced.
However, King teaches a frequency of the RF pulses being proportional to a distance from the light source to the target tissue region within which the marker is introduced
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fullerton by applying the teaching of King to Fullerton, i.e. frequency distance determination, as suggested by King in paragraph 0035, and for an indicator of the marker’s distance from the probe, as suggested by King in paragraph 0035.
Claim 10:  Fullerton teaches:
wherein the storage circuit is configured such that, when the energy converter is exposed to light [light intermittently striking the diodes 1052] (Figure 65, Element 1052), 
the storage circuit repeatedly charges until the predetermined threshold is reached, causing the switch to intermittently close and [the switch 1054 may…modulate signals reflected from the tag 1040 as the switch 1054 is opened and closed] (Para 0266)
a modulated signal would naturally require repeatedly charging
the antenna to transmit intermittent RF signals [the wires 1044 provide an effective antenna for the tag] (Figure 65, Element 1044), 
a time duration being proportional to a distance from the light source to the target tissue region within which the marker is introduced [Return signals 1034R may be reflected back to the receive antenna (not shown) in the probe 1020, which may then determine a spatial relationship between the tag 1040 and the distal end 1024 of the probe 1020, e.g., a distance] (Para 0270).
Fullerton fails to teach a frequency of the RF pulses being proportional to a distance from the light source to the target tissue region within which the marker is introduced.
However, King teaches a frequency of the RF pulses being proportional to a distance from the light source to the target tissue region within which the marker is introduced
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fullerton by applying the teaching of King to Fullerton, i.e. frequency distance determination, as suggested by King in paragraph 0035, and for an indicator of the marker’s distance from the probe, as suggested by King in paragraph 0035.
Claim 14:  Fullerton teaches:
a system for localizing a marker within a patient’s body (Abstract), comprising:
a marker [a tag] sized for introduction into a target tissue region [breast 90 in FIG. 62] within a patient’s body [tag 1040 has been implanted] (Para 0267) comprising
an energy converter [light intermittently striking the diodes 1052] (Figure 65, Element 1052) for transforming light energy striking the marker into electrical energy  [may generate a voltage] (Para 0266), 
a switch [switch 1054] (Figure 65, Element 1054), 
an antenna coupled to the switch [the wires 1044 provide an effective antenna for the tag] (Figure 65, Element 1044), and 
a storage circuit coupled to the energy converter for storing electrical energy generated by the energy converter until a predetermined threshold [capacitor…arranged to deliver the desired voltage to the switch 1054] (Para 0263) is achieved [voltage source 1052 may include…a capacitor…arranged to deliver the desired voltage] (Para 0263),
The Examiner is interpreting the storage circuit to be the other elements of the circuit in Figure 65 including the capacitor but not including the energy converter (aka the diode) and the switch.  
the storage circuit coupled to the switch for closing the switch when the predetermined threshold [capacitor…arranged to deliver the desired voltage to the switch 1054] (Para 0263) is achieved to deliver electrical energy to the antenna [the switch 1054 may…modulate signals reflected from the tag 1040 as the switch 1054 is opened and closed] (Para 0266),
whereupon the antenna transmits a radio frequency (RF) signal [the wires 1044 provide an effective antenna for the tag] (Figure 65, Element 1044)
Within the cited embodiment, Fullerton does not specifically disclose antenna transmitting radio frequency pulse.  Within other embodiments RF is disclosed (Para 0216).  However, it is understood, that as metal antennas are supplied with electric current, radio frequency waves are generated as understood within the laws of physics.
a probe comprising a light source configured to transmit a transmit light into the patient’s body towards the marker [During use, the probe 1020 may be placed against a patient's skin, e.g., against the breast 90 in FIG. 62 within which a tag 1040 has been implanted] (Para 0267);
a receive antenna configured to receive the signal transmitted by the marker [the probe 1020 includes…a receive antenna] (Para 0250);
a processor (Para 0250) coupled to the receive antenna for correlating a time duration of the signals from the marker to a distance from the probe to the target tissue region within which the marker is introduced (Para 0270); and
an output device coupled to the processor for providing information related to the distance [The distance information may be presented on the display screen] (Para 0250 & 0230).
a radio frequency (RF) signal [the wires 1044 provide an effective antenna for the tag] (Figure 65, Element 1044)
Within the cited embodiment, Fullerton does not specifically disclose antenna transmitting radio frequency pulse.  Within other embodiments RF is disclosed (Para 0216).  However, it is understood, that as metal antennas are supplied with electric current, radio frequency waves are generated as understood within the laws of physics.
Fullerton fails to teach a frequency of the RF pulses being proportional to a distance from the light source to the target tissue region within which the marker is introduced.
However, King teaches a frequency of the RF pulses being proportional to a distance from the light source to the target tissue region within which the marker is introduced
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fullerton by applying the teaching of King to Fullerton, i.e. frequency distance determination, as suggested by King in paragraph 0035, and for an indicator of the marker’s distance from the probe, as suggested by King in paragraph 0035.
Fullerton fails to teach transmitting using the electrical energy from the capacitor.
	However, Govari teaches:
wherein when the switch (Figure 6A, Element 112) is closed [activates switch] the storage circuit (Figure 6A, Element 114) discharges to deliver electrical energy from the storage circuit to the antenna (Figure 6A, Element 68) [Upon reaching a predetermined voltage threshold of approximately 1.2 V, the capacitor 114 powers the LED 100 and a logic circuit 91 through control unit 104] (Para 0057) [the digital signal is transmitted from the buffer 126 and resulting in a transmission of the digital signal from the antenna coil 68] (Para 0060)
Examiner’s Note:  The open/close nature of the switch 112 of Govari is relative.  However, it is understood that the switch opens/closes to allow the electrical energy that is delivered to charge the capacitor 114 to power the rest of device or is open/close to allow the electrical energy converted into a signal to be transmitted via the antenna 68.
whereupon the antenna (Figure 6A, Element 68) transmits using the electrical energy from the storage circuit (Figure 6A, Element 114)
Examiner’s Note:  It is understood that the electrical energy from the capacitor that was used to power the device is converted into an electrical energy signal to be transmitted (Figure 6A) in order to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075).  The wireless nature and wireless charging of the implantable allows remote monitoring and thus able to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fullerton by applying the teaching of Govari to Fullerton, i.e. transmitting using electrical energy from the capacitor, as suggested by Govari in order to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075).  The wireless nature and wireless charging of the implantable allows remote monitoring and thus able to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075).
Claim 15:  Fullerton teaches:
wherein the output device comprises a display to present visual information representing the distance from the probe to the marker  [The distance information may be presented on the display screen] (Para 0250 & 0230).
Claim 16:  Fullerton teaches:
wherein the output device comprises a speaker to present audio information representing the distance from the probe to the marker [output devices, e.g., a display, speaker] (Para 0010, 0230 & 0250).
Claim 17:  Fullerton teaches 
wherein the energy converter comprises one or more photosensitive diodes configured to convert light from the light source to generate electrical energy [light intermittently striking the diodes 1052] (Figure 65, Element 1052 and Para 0267) stored by the storage circuit [capacitor…arranged to deliver the desired voltage to the switch 1054] (Para 0263)
The Examiner is interpreting the storage circuit to be the other elements of the circuit in Figure 65 including the capacitor but not including the energy converter (aka the diode) and the switch. 	
Claim 18:  Fullerton teaches 
wherein the storage circuit is configured such that, when the energy converter is exposed to light [light intermittently striking the diodes 1052] (Figure 65, Element 1052), 
the storage circuit repeatedly charges until the predetermined threshold is reached, causing the switch to intermittently close and [the switch 1054 may…modulate signals reflected from the tag 1040 as the switch 1054 is opened and closed] (Para 0266)
the antenna to transmit intermittent signals  [the wires 1044 provide an effective antenna for the tag] (Figure 65, Element 1044),
a radio frequency (RF) signal [the wires 1044 provide an effective antenna for the tag] (Figure 65, Element 1044) 
Within the cited embodiment, Fullerton does not specifically disclose antenna transmitting radio frequency pulse.  Within other embodiments RF is disclosed (Para 0216).  However, it is understood, that as metal antennas are supplied with electric current, radio frequency waves are generated as understood within the laws of physics
the processor (Para 0250) correlating the timing of the intermittent signals to the distance from the probe to the target tissue region (Para 0270)
Fullerton fails to teach a frequency of the RF pulses being proportional to a distance from the light source to the target tissue region within which the marker is introduced.
However, King teaches a frequency of the RF pulses being proportional to a distance from the light source to the target tissue region within which the marker is introduced
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fullerton by applying the teaching of King to Fullerton, i.e. frequency distance determination, as suggested by King in paragraph 0035, and for an indicator of the marker’s distance from the probe, as suggested by King in paragraph 0035.
Claim 19:  Fullerton teaches:
wherein the probe comprises a contact surface for placement against the patient’s body [probe 1020 may be placed against a patient's skin, e.g., against the breast 90], 
the light source configured to transmit light from the contact surface into the patient’s body  [light intermittently striking the diodes 1052] (Figure 65, Element 1052 and Para 0267).
Claim 23:  Fullerton teaches:
a method for localization of a target tissue region within a patient’s body (Abstract), comprising:
implanting a marker [a tag] within a patient’s body [tag 1040 has been implanted] (Para 0267), 
the marker comprising 
an energy converter [light intermittently striking the diodes 1052] (Figure 65, Element 1052), 
an RF antenna [the wires 1044 provide an effective antenna for the tag] (Figure 65, Element 1044), and 
Within the cited embodiment, Fullerton does not specifically disclose antenna transmitting radio frequency pulse.  Within other embodiments RF is disclosed (Para 0216).  However, it is understood, that as metal antennas are supplied with electric current, radio frequency waves are generated as understood within the laws of physics.
a circuit (Figure 65, Element 1050)
coupled to the energy converter and the antenna (See Figure 65, Element 1052 & 1044);
placing a probe adjacent the patient’s body oriented towards the marker [During use, the probe 1020 may be placed against a patient's skin, e.g., against the breast 90 in FIG. 62 within which a tag 1040 has been implanted] (Para 0267) 
activating the probe to deliver light energy into the patient’s body such that the energy converter transforms the light energy into electrical energy that is periodically delivered to the antenna via the circuit such that the antenna transmits pulses (Para 0251, 0261 & 0263); and
correlating a time duration of the pulses to a distance from the probe to the marker (Para 0270)
Fullerton fails to teach a frequency of the RF pulses being proportional to a distance from the light source to the target tissue region within which the marker is introduced.
However, King teaches a frequency of the RF pulses being proportional to a distance from the light source to the target tissue region within which the marker is introduced
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fullerton by applying the teaching of King to Fullerton, i.e. frequency distance determination, as suggested by King in paragraph 0035, and for an indicator of the marker’s distance from the probe, as suggested by King in paragraph 0035.
Fullerton fails to teach transmitting using the electrical energy from the capacitor.
	However, Govari teaches:
such that the RF antenna transmits RF pulse using the electrical energy transformed from the light energy (Para 0057 & 0060 and Figure 6A) in order to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075).  The wireless nature and wireless charging of the implantable allows remote monitoring and thus able to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fullerton by applying the teaching of Govari to Fullerton, i.e. transmitting using electrical energy from the capacitor, as suggested by Govari in order to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075).  The wireless nature and wireless charging of the implantable allows remote monitoring and thus able to conduct procedures in a completely non-invasive manner with minimal trauma to the patient (Para 0075).
Claim 26:  Fullerton teaches:
wherein delivering light energy into the patient’s body comprises delivering infrared light into the patient’s body (Para 0267), and 
wherein the energy converter comprises one or more photosensitive diodes that transform the infrared light into electrical energy (Para 0251, 0261 & 0263).
Claim 27:  Fullerton teaches:
wherein the circuit comprises a storage circuit coupled to a switch [switch 1054] (Para 0263), and 
wherein the storage circuit stores the electrical energy from the energy converter until a threshold voltage is achieved [capacitor…arranged to deliver the desired voltage to the switch 1054] (Para 0263),
The Examiner contends that the prior art is capable of storing the electrical energy until a threshold is exceeded. 
whereupon the storage circuit activates the switch to deliver electrical energy to the  antenna to cause the antenna to transmit a pulse [the switch 1054 may…modulate signals reflected from the tag 1040 as the switch 1054 is opened and closed] (Para 0266)
a radio frequency (RF) signal [the wires 1044 provide an effective antenna for the tag] (Figure 65, Element 1044) 
Within the cited embodiment, Fullerton does not specifically disclose antenna transmitting radio frequency pulse.  Within other embodiments RF is disclosed (Para 0216).  However, it is understood, that as metal antennas are supplied with electric current, radio frequency waves are generated as understood within the laws of physics

Claim(s) 4-5 & 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (U.S. Patent Application 2014/0309522 A1) and Govari (U.S. Patent Application 2002/0077553 A1) and further in view of Carey et al. (US 2015/0349150 A1).
Claims 4-5 & 11-12: Fullerton discloses the markers of claim 1 and 8, as set forth above.
Fullerton does not disclose a coating or filter on the photosensitive diode to modify the light absorption rate and to limit the wavelength of light, respectively. 
However, Carey discloses a textured region on the surface of the photodiode [Fig. 6, textured region 68] that interacts with infrared and visible light to modify the absorption and external quantum efficiency (Para. 0044-0045). Carey further discloses tuning the device to allow specific wavelengths or ranges of wavelengths to be absorbed via filtering (Para. 0062), these filters can be an infrared filter or a color filter array (Para. 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fullerton by applying the teaching of Carey to Fullerton, i.e. use the textured coating to decrease response times in the infrared wavelengths, as suggested by Carey in paragraph 0044, and to use the tuning device to allow the diffusing region to be tunable for a specific wavelength, as suggested by Carey in paragraph 0062.

Claim(s) 6 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (U.S. Patent Application 2014/0309522 A1) and Govari (U.S. Patent Application 2002/0077553 A1) and further in view of Manteghi et al. (US 2016/0294056) and Ahmadian et al. (2003, previously enclosed).
Claims 6 & 13, Fullerton discloses the markers of claim 1 and 7.
Fullerton does not disclose the antenna comprising an inductor coupled to a magnetic antenna that is activated when the switch closes to transmit the RF pulse.
However, Manteghi discloses a magnetic antenna that is coupled to an inductor (Para. 0111-0112) to be used for biomedical implantable devices (Para. 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fullerton by applying the teaching of Manteghi to Fullerton, i.e. utilize a magnetic antenna rather than the antenna in Fullerton and to have an inductor coupled to the magnetic antenna. This would be done in order to limit transmission losses of a standard electric antenna, as suggested by Ahmadian in the introduction.

Response to Arguments
Applicant’s arguments, see Page 11, filed 12/28/2020, with respect to 35 U.S.C. § 112(a) or (pre-AIA ) 35 U.S.C. § 112, first paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) or (pre-AIA ) 35 U.S.C. § 112, first paragraph rejection of the claims has been withdrawn.  

Applicant’s arguments with respect to claim(s) 1-19, 23 & 26-27 have been considered but are moot because the new ground of rejection does not rely the references in the same manner as in the prior rejection of record.  No pertinent arguments remain as the submitted arguments were directed to the deficiencies in the teachings of Fullerton alone.  The rejection above is:
Claim(s) 1, 3 & 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (U.S. Patent Application 2014/0309522 A1) and further in view of Govari (U.S. Patent Application 2002/0077553 A1).
The rejection is deemed proper and is hereby maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793